



EXECUTIVE SERVICE AND SETTLEMENT AGREEMENT


        THIS EXECUTIVE SERVICE AND SETTLEMENT AGREEMENT is made and entered into
as of this 21st day of March, 2005, by and between ASSOCIATED BANC-CORP, a
Wisconsin corporation (“Associated”), and DANIEL L. WESTROPE, an individual (the
“Executive”).


RECITALS

        A.       Associated and State Financial Services Corporation, a
Wisconsin corporation (the “Company”), are entering into an Agreement and Plan
of Merger (the “Merger Agreement”) on this 21st day of March, 2005, which,
subject to the terms and conditions contained in the Agreement, contemplates the
merger (the “Merger”) of the Company with and into Associated. Capitalized terms
not expressly defined in this Agreement shall have the meanings given to them in
the Merger Agreement.

        B.       The Company and the Executive are parties to a Key Executive
Employment and Severance Agreement (the “Employment Agreement”) under which the
parties to such Employment Agreement have certain rights and obligations.

        C.       The Executive participates in various welfare benefit and
retirement benefit plans of the Company and State Financial Bank, National
Association (the “Company Bank”) under which the Executive has certain rights
and benefits.

        D.       Associated and Associated Bank, National Association
(“Associated Bank”) wish to resolve all of the employment related issues with
respect to the Executive and to assure that the Executive’s services are
available to Associated and Associated Bank for post-merger transition and
beyond.


AGREEMENTS

        In consideration of the recitals and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

        1.       Employment Agreement. The Executive and Associated Bank will
enter into the Employment Agreement in the form attached hereto as Exhibit A
immediately prior to the Effective Time, to be effective as of the Effective
Time, under which Executive agrees to the terms and conditions of his employment
by Associated Bank following the Effective Time.

        2.       Noncompetition Agreement. The Executive and Associated will
enter into the Noncompetition Agreement in the form attached hereto as Exhibit B
immediately prior to the Effective Time, to be effective as of the Effective
Time, under which Executive agrees to refrain from competition with Associated
under the limitations provided for under the Noncompetition Agreement.

--------------------------------------------------------------------------------


        3.       Separation Agreement and General Release. The Executive,
Associated, the Company and the Company Bank will enter into the Separation
Agreement and General Release in the form attached hereto as Exhibit C
immediately prior to the Effective Time, to be effective as of the Effective
Time.

        4.       Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto, the successors and permitted assigns of
Associated, Associated Bank, the Company and the Company Bank, and the
Executive’s heirs and legal representatives.

        5.       Amendment. This Agreement may be amended only by a written
instrument executed by the parties hereto or their respective successors,
assigns, heirs or legal representatives, as applicable.

        6.       Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Wisconsin.


[Remainder of page intentionally left blank. Signature page to follow.]



















2

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the date first above written.


ASSOCIATED BANC-CORP


BY    /s/ Paul S. Beideman

--------------------------------------------------------------------------------

    Its    President

--------------------------------------------------------------------------------




ASSOCIATED BANK, NATIONAL ASSOCIATION


BY    /s/ Paul S. Beideman

--------------------------------------------------------------------------------

    Its    President

--------------------------------------------------------------------------------




STATE FINANCIAL SERVICES CORPORATION


BY    /s/ Michael J. Falbo

--------------------------------------------------------------------------------

    Its    Chairman and CEO

--------------------------------------------------------------------------------




STATE FINANCIAL BANK, NATIONAL ASSOCIATION


BY    /s/ Michael J. Falbo

--------------------------------------------------------------------------------

    Its    Chairman and CEO

--------------------------------------------------------------------------------




/s/ Daniel L. Westrope

--------------------------------------------------------------------------------

DANIEL L. WESTROPE



3

--------------------------------------------------------------------------------



EXHIBIT A
TO EXECUTIVE SERVICE AND SETTLEMENT AGREEMENT


EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT is made as of __________, 2005, between
ASSOCIATED BANK, NATIONAL ASSOCIATION, its successors and assigns (the “Bank”)
and DANIEL L. WESTROPE (the “Executive”).


RECITALS

        The Bank and the Executive acknowledge the following:

    A.            The Executive has valuable expertise and experience in the
Bank’s business which will enable him to provide valuable business and
management services to the Bank.

    B.            The Bank desires to employ the Executive and the Executive
desires to accept such employment on the terms and conditions set forth in this
Agreement.

    C.            The Executive’s employment is expressly conditioned upon
entering into this Agreement and the Bank will not employ the Executive absent
his execution of this Agreement.


AGREEMENTS

        In consideration of the mutual covenants and agreements set forth in
this Agreement, the parties agree as follows:

    1.           Employment. The Bank employs the Executive and the Executive
accepts employment with the Bank on the terms and conditions set forth in this
Agreement.

    2.           Term. The term of the Executive’s employment shall commence on
the date of this Agreement and continue for a period of 3 years unless sooner
terminated in accordance with the terms hereof (the “Employment Period”).

    3.           Duties. The Executive shall serve as Senior Vice President of
the Bank and will, under the direction of an executive officer of the Bank,
faithfully and to the best of his ability perform the duties assigned to him
from time to time. The Executive agrees to devote his entire business time,
effort, skill and attention to the discharge of such duties while employed by
the Bank.

    4.           Compensation. The Executive shall receive a base salary of
$200,000 per year (“Base Salary”), which will be payable in regular installments
in accordance with the Bank’s regular payroll practices and which will be
subject to ordinary tax withholding and all required deductions. Except as
otherwise provided, the Bank’s obligation to pay Base Salary shall terminate
upon termination of this Agreement.

--------------------------------------------------------------------------------


    5.           Benefits.

        (a)           Insurance. The Executive shall be eligible to participate
in any group health, life, dental, or other group insurance plan offered by the
Bank to its executive employees, subject to the terms, provisions and
limitations of such plans or programs, during the Employment Period. The
Executive shall pay any required employee contribution for such plan.

        (b)           Reimbursement for Reasonable Business Expenses. The Bank
shall reimburse the Executive for reasonable expenses incurred by him in
connection with the performance of his duties pursuant to this Agreement, which
are consistent with the Bank’s policies in effect from time to time, including,
but not limited to, travel expenses, expenses in connection with seminars,
professional conventions or similar professional functions and other reasonable
business expenses. The Executive agrees to provide the Bank with receipts and/or
documentation sufficient to permit the Bank to take its full business expense
deduction. The Bank shall have no obligation to reimburse the Executive for
expenses claimed for which reasonable documentation is not provided. Executive
shall be reimbursed for dues and assessments for membership at private clubs for
which Executive was being reimbursed by State Financial Services Corporation,
and shall be provided with an automobile allowance under the Bank’s automobile
reimbursement policy for similarly situated executives. Furthermore, the
Executive shall have the option to purchase his current automobile for fair
market value (i.e., Blue Book value).

    (c)           Other Benefits. Executive shall also be eligible to receive
fringe benefits and to participate in any other retirement or welfare benefit
plan or program generally offered by the Bank to its executive employees,
subject to the terms, provisions and limitations of such plans or programs
during the Employment Period. In addition, the Bank shall maintain a life
insurance policy insuring the Executive’s life. Such policy shall provide a lump
sum payment within six months of the Executive’s death of $1.5 million. The
Executive shall have the right to designate the beneficiary of the policy during
the period ending on the earlier of termination of employment or such time as
the Executive begins receiving benefits under any Supplemental Employee
Retirement Plan sponsored by the Bank or any related entity. Executive’s
memorandum balance under the State Financial Services Corporation Supplemental
Executive Retirement Plan (“SFS SERP”) will be assumed or maintained by Bank as
of the date of this Agreement and will continue to be credited with earnings at
the rate credited under the Associated Banc-Corp Supplemental Executive Defined
Contribution Plan (“Associated DC SERP”). Distribution options, with respect to
the portion transferred to Executive, will be no less favorable to Executive
than the SFS SERP, subject to any changes Bank deems necessary to conform to
Internal Revenue Code section 409A. The death benefit under the Associated
DC SERP (and the balance maintained in or transferred from the SFS SERP) is
equal to the account balance. After the date of this Agreement, Executive will
no longer be eligible for any other death benefits under the SFS SERP. Executive
understands that neither he nor any beneficiary has any right to the policy on
his life owned by the SFS SERP or to the proceeds of such policy. Executive
acknowledges and agrees that the Bank shall have complete and total discretion
with respect to if, when and how the Bank will integrate the SFS SERP benefits
with the Associated DC SERP benefits and what steps shall be taken with respect
to either plan. The Bank shall also have the right to modify or amend any part
of the SFS SERP or the Associated DC SERP as necessary to comply with Internal
Revenue Code section 409A or related guidance.

2

--------------------------------------------------------------------------------


    6.           Termination of Employment.

        (a)           Termination of the Employment. The employment of the
Executive shall be terminated before the end of the Employment Period (i) upon
the Executive’s death or Disability; (b) upon the delivery to the Bank of the
Executive’s written notice of resignation or (c) upon the delivery to the
Executive of the Bank’s written notice of termination.

        (b)           Definitions.

    (i)            For purposes of this Agreement, “Disability” shall mean a
physical or mental sickness or any injury which renders the Executive incapable
of performing the services required of him as an employee of the Bank and which
does or may be expected to continue for more than 6 months during any 12-month
period. The Board of Directors of the Bank and the Executive shall determine the
existence of a Disability and the date upon which it occurred. In the event of a
dispute regarding whether or when a Disability occurred, the matter shall be
referred to a medical doctor jointly selected by the Board of Directors of the
Bank and the Executive (or the Executive’s legal representative). In the event
of their failure to agree upon such a medical doctor, the Board of Directors and
the Executive (or the Executive’s legal representative) shall each select a
medical doctor who together shall select a third medical doctor who shall make
the determination. Such determination shall be conclusive and binding upon the
parties hereto.


    (ii)            For purposes of this Agreement, “Cause” shall mean (i) the
willful and continual failure of the Executive to substantially perform his
duties for a period of not less than 30 days (exclusive of time off for
vacation, PTO or other permitted leave) and shall not include any failure
resulting from incapacity due to physical or mental illness; (ii) the diversion
or attempted diversion by the Executive of business from the Bank for the
Executive’s personal gain or benefit; (iii) the commission by the Executive of
an act of dishonesty or moral turpitude involving the Bank; (iv) gross
incompetence by the Executive in the performance of his duties hereunder; (v)
gross negligence by the Executive involving the Bank; (vi) commission by the
Executive of a felony or serious misdemeanor offense or pleading guilty or nolo
contendere to same; (vii) willful misconduct by the Executive as determined in
good faith by the Board of Directors of the Bank which results in a demonstrably
material injury to the Bank; or (viii) a material breach by the Executive of any
provision of this Agreement, the Noncompetition Agreement or the Separation
Agreement and General Release between the parties of even date herewith. In the
event the Bank seeks to terminate the Executive’s employment with the Bank for
Cause, the Bank shall provide the Executive with a written notice stating the
facts and circumstances constituting the Cause for such termination. If the
Executive fails to cure or correct the facts and circumstances which constitute
such Cause within 30 days of receipt of such notice, the Executive may be
terminated upon the expiration of such 30-day period.


        (c)            For purposes of this Agreement, the Executive shall have
a “Good Reason” for termination of employment on or after the date of this
Agreement if the Executive determines in good faith that any of the following
events has occurred:

3

--------------------------------------------------------------------------------


    (i)               any material breach of this Agreement by the Bank (which
the Bank fails to cure or correct within 30 days of receipt of written notice
from the Executive stating the facts and circumstances for such material
breach);


    (ii)               a material adverse change, without the Executive’s prior
written consent, in the Executive’s working conditions or status with the Bank
from such working conditions or status established as of the date of this
Agreement, including but not limited to (A) a material adverse change in the
nature or scope of the Executive’s titles, authority, powers, functions, duties,
reporting requirements or responsibilities, or (B) a material reduction in the
level of support services, staff, secretarial and other assistance, office space
and accoutrements, but excluding for this purpose an isolated, insubstantial and
inadvertent event not occurring in bad faith that the Bank remedies promptly
after receipt of notice thereof given by the Executive;


    (iii)               the relocation of the Executive’s principal place of
employment outside of Southeastern Wisconsin or Northeastern Illinois without
Executive’s prior consent;


        (d)           Termination by the Bank for Cause or Resignation by the
Executive. In the event of termination of the Executive’s employment by the Bank
for Cause or the resignation by the Executive, payments of the Executive’s Base
Salary shall be prorated to the date of termination. The Bank shall have no
further obligation to the Executive, except to the extent such obligations may
be imposed by applicable law or under the terms of a Bank plan or program in
which Executive is a participant.

        (e)           Termination Without Cause or for Good Reason. If the
Executive’s employment is terminated by the Bank for any reason other than for
Cause, Disability or death, or if this Agreement is terminated by the Bank for
what the Bank believes is Cause and it is ultimately determined that the
Executive was terminated without Cause, or the Executive terminates for Good
Reason, the Executive shall receive his Base Salary for the remainder of the
original 3 year Employment Period and his spouse or other dependents shall be
eligible for continued coverage under Bank’s health programs, at the same cost
charged to active executive employees of Bank. The Bank shall have no further
obligation to the Executive except to the extent such obligations may be imposed
by applicable law or under the terms of a Bank plan or program in which
Executive is a participant.

        (f)           Termination for Death or Disability. If the Executive’s
employment is terminated for death or Disability of the Executive, the Executive
shall receive his Base Salary for the remainder of the original 3 year
Employment Period (to be paid to the Executive’s estate in the event of death),
and his spouse or other dependents shall be eligible for continued coverage
under Bank’s health programsat the same cost charged to active executive
employees of Bank. The Bank shall have no further obligation to the Executive,
except to the extent such obligations may be imposed by applicable law or under
the terms of a Bank plan or program in which Executive is a participant.

    7.           Confidential Information; Inventions and Improvements.

4

--------------------------------------------------------------------------------


        (a)           Confidential Information. The parties agree information
relating to the Bank’s business, including but not limited to customer lists,
business procedures and operations, investments, employee compensation and other
employee information, and other proprietary information (the “Confidential
Information”) are established at great expense and provide the Bank with a
substantial competitive advantage in conducting its business. The parties
further agree that by virtue of the Executive’s employment with the Bank, he
will have access to, and be entrusted with Confidential Information, and that
the Bank would suffer great loss and injury if the Executive would disclose this
information or use it to compete with the Bank. Therefore, the Executive agrees
that during the Employment Period and thereafter (i) until such time as the
Confidential Information becomes generally available to the public through no
fault of the Executive, (ii) until such time as the Confidential Information no
longer provides benefit to the Bank or (iii) for a period of two years after the
expiration of the Employment Period, whichever occurs sooner, the Executive will
not, directly or indirectly, in any capacity, use or disclose or cause to be
used or disclosed, any Confidential Information.

        (b)            The Executive will disclose to the Bank and upon the
Bank’s request, assign to it, without charge, all of the Executive’s right,
title and interest, if any, in and to any and all ideas, inventions, discoveries
and improvements which the Executive may make or conceive, solely or jointly
with others, during the Employment Period (collectively, the “New
Developments”). Upon request by the Bank, whether during or subsequent to the
Employment Period, the Executive will do any and all acts and execute and
deliver such documents as may be deemed by the Bank or its counsel to be
necessary or advisable to vest in the Bank all of the Executive’s right, title
and interest in and to such New Developments and to apply and obtain domestic or
foreign patents, provided that the expenses incurred in connection with the
foregoing shall be borne by the Bank. If services in connection therewith are
performed at the Bank’s request after the Employment Period, the Bank will pay
the Executive reasonable compensation for such services. The term “New
Developments” shall not include any ideas, inventions and discoveries which the
Executive makes at his expense when not fulfilling his duties to the Bank
hereunder and which are not related in any way to the Bank’s business.

    8.           Common Law of Torts and Trade Secrets. The parties agree that
nothing in this Agreement shall be construed to limit or negate the statutory or
common law of torts or trade secrets where it provides the Bank with broader
protection than that provided herein.

    9.           Specific Performance. The Executive acknowledges and agrees
that irreparable injury to the Bank may result in the event the Executive
engages in any act in violation of the provisions of section 7 and that the
remedy at law for the breach of any such covenant will be inadequate, the
Executive agrees that the Bank shall be entitled, in addition to such other
remedies and damages as may be available to it by law or under this Agreement,
to injunctive relief to enforce the provisions of section 7 without the
necessity of providing a bond.

    10.           Sale, Consolidation or Merger. In the event of a sale of the
stock of the Bank, or consolidation or merger of the Bank with or into another
Bank or entity, or the sale of substantially all of the operating assets of the
Bank to another Bank, entity or individual, the successor-in-interest shall be
deemed to have assumed all liabilities of the Bank under this Agreement. It is
agreed that the rights and obligations of the Executive may not be delegated or
assigned except as specifically set forth in this Agreement.

5

--------------------------------------------------------------------------------


    11.           Waiver. The failure of either party to insist, in any one or
more instances, upon performance of the terms or conditions of this Agreement
shall not be construed as a waiver or a relinquishment of any right granted
hereunder or of the future performance of any such term, covenant or condition.

    12.           Notices. Any notice to be given hereunder shall be deemed
sufficient if addressed in writing and delivered by registered or certified mail
or delivered personally, in the case of the Bank, to its principal business
office and, in the case of the Executive, to his address appearing on the
records of the Bank, or to such other address as he may designate in writing to
the Bank.

    13.           Severability. In the event that any provision shall be held to
be invalid or unenforceable for any reason whatsoever, it is agreed such
invalidity or unenforceability shall not affect any other provision of this
Agreement and the remaining covenants, restrictions and provisions hereof shall
remain in full force and effect and any court of competent jurisdiction may so
modify the objectionable provision as to make it valid, reasonable and
enforceable.

    14.           Complete Agreement. Except as otherwise expressly set forth
herein, this document and other agreements of even dates herewith, embody the
complete agreement and understanding among the parties hereto with respect to
the subject matter hereof and supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way.

    15.           Amendment. This Agreement may only be amended by an agreement
in writing signed by all of the parties hereto.

    16.           Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Wisconsin, without
reference to principles of conflicts of laws.

    17.           Benefit. This Agreement shall be binding upon and inure to the
benefit of and shall be enforceable by and against the Bank, its successors and
assigns and the Executive, his heirs, beneficiaries and legal representatives.

[Remainder of page intentionally left blank. Signature page to follow.]









6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed or caused this Employment
Agreement to be executed as of the date first above written.

ASSOCIATED BANK, NATIONAL ASSOCIATION

  By: ________________________________
  Its: ________________________________

  ______________________________________ DANIEL L. WESTROPE













7

--------------------------------------------------------------------------------


EXHIBIT B
to Executive Service and Settlement Agreement

NONCOMPETITION AGREEMENT

        THIS NONCOMPETITION AGREEMENT (this “Agreement”), dated as of
_____________, 2005, is between ASSOCIATED BANC-CORP, a Wisconsin corporation
(“Associated”), and DANIEL L. WESTROPE (the “Shareholder”).

RECITALS

    A.        Associated and State Financial Services Corporation, a Wisconsin
corporation (the “Company”), are parties to an Agreement and Plan of Merger,
dated as of March 21, 2005 (the “Merger Agreement”), pursuant to which the
Company will be merged (the “Merger”) with and into Associated.

    B.        The Shareholder owns shares of the issued and outstanding common
stock of the Company and options to purchase common stock of the Company. The
Company is the sole shareholder of State Financial Bank, National Association
(the “Bank”). The Company (including Associated as successor to the Company
pursuant to the Merger), the Bank and the other direct and indirect subsidiaries
of the Company are collectively referred to in this Agreement as “State
Financial.”

    C.        State Financial is engaged in the business of providing financial
services, including making loans and accepting deposits (the “Business”).

    D.        The Shareholder acknowledges that he has (1) been an executive
level employee of State Financial, (2) had access to confidential information of
State Financial and (3) extensive experience and knowledge of the Business that
he could use to compete with Associated (as successor to the Company) after the
Effective Time of the Merger.

    E.        Associated and the Shareholder acknowledge that the execution and
delivery of this Agreement by the Shareholder is a condition to the obligation
of Associated to consummate the transactions contemplated by the Merger
Agreement. Associated and the Shareholder deem it to be in the best interest of
all parties to limit the ability of the Shareholder to compete with State
Financial after the date hereof as a result of the consummation of the
transactions contemplated by the Merger Agreement.

--------------------------------------------------------------------------------


AGREEMENTS

        In consideration of the Recitals, the consideration paid to the
Shareholder pursuant to the Merger Agreement, and the mutual covenants and
agreements set forth in this Agreement, the parties agree as follows:

    1.        Definitions. Capitalized terms not expressly defined in this
Agreement shall have the meanings given to them in the Merger Agreement. For
purposes of this Agreement:

        (a)        “Customer” means any individual or entity to which State
Financial provided products or services at any time during the two year period
prior to the Effective Time of the Merger or which State Financial actively
solicited for the purpose of providing products or services during the two year
period prior to the Effective Time of the Merger.

        (b)        “Confidential Information” means information, whether or not
a trade secret, that is possessed by or developed for State Financial and that
relates to State Financial’s business or technology, including but not limited
to, Inventions, business plans and strategies, existing or proposed bids,
technical or engineering developments, existing or proposed research projects,
financial or business projections, investments, marketing plans and strategies,
pricing and cost information, negotiation strategies, training information and
materials, employee compensation and other employee information, customer or
potential customer lists, customer purchasing history and information generated
for customer engagements. Confidential Information also includes information
received by the Shareholder from others, which the Shareholder has an obligation
to treat as confidential, including all information obtained in connection with
customer engagements. Confidential Information shall not include information
that is generally known to the public as of the date of this Agreement.

        (c)        “Inventions” mean all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
processes, techniques, formulae, trademarks, data and other intellectual
property other than trade secrets (whether or not protectible under intellectual
property laws or similar laws) made solely by the Shareholder (or jointly with
others) while the Shareholder owned any interest in the Company or during the
Shareholder’s employment with State Financial that (i) relate to State
Financial’s business services or activities; (ii) were developed or conceived in
connection with the Shareholder’s ownership of any interest in State Financial
or the Shareholder’s employment State Financial; or (iii) were developed or
conceived using the assets of State Financial.

2

--------------------------------------------------------------------------------


        (d)        “Noncompete Period” means the period starting on the date of
the Effective Time of the Merger and ending on the second anniversary of such
date.

        (e)        “Territory” means the counties in which the Company or any of
the Company Subsidiaries has an office as of the date of this Agreement
(including any branch of the Bank).

    2.        Consideration; Acknowledgments by the Shareholder. The Shareholder
shall receive 24 equal monthly payments of $20,000 during the Noncompete Period
in exchange for agreeing to the terms of this Agreement (the “Noncompete
Payments”). The Shareholder acknowledges and agrees that: (a) the benefits and
consideration he will receive as a result of the consummation of the
transactions contemplated by the Merger Agreement constitute adequate and
sufficient consideration for their covenants contained in this Agreement;
(b) Associated would not consummate the transactions contemplated by the Merger
Agreement if the Shareholder did not agree to be bound by the provisions
contained in this Agreement; (c) the covenants contained herein are being
entered into in the connection with the acquisition of State Financial by
Associated and not in connection with employment or other principal-agent
relationship; (d) the provisions of sections 3, 4, 5, 6 and 7 of this Agreement
are reasonable and necessary to protect and preserve State Financial; and
(e) Associated would be irreparably damaged if the Shareholder were to breach
the covenants set forth in sections 3, 4, 5, 6 or 7 of this Agreement. In the
event of the death of the Shareholder, Associated shall continue to pay to the
estate of the Shareholder the Noncompete Payments during the Noncompete Period.
Associated may prepay such payments without penalty.

    3.        Confidential Information.

        (a)        The Shareholder acknowledges and agrees that the Confidential
Information is the property of State Financial, has been established and
maintained at great expense, and is of great value to State Financial.
Therefore, the Shareholder agrees that he will not, directly or indirectly, in
any geographic territory where his use or disclosure of the Confidential
Information could harm Associated or State Financial, disclose to any
unauthorized persons or use for his own benefit or for the benefit of any third
party any Confidential Information without Associated’s prior written consent,
until the earlier of (a) the end of the Noncompete Period, (b) such time as the
Confidential Information no longer provides a benefit to State Financial, or
(c) the date the Confidential Information is or becomes generally known to and
available for use by the public other than by the Shareholder’s fault or the
fault of any other person bound by a duty of confidentiality to Associated or
State Financial. The Shareholder agrees to deliver to Associated at the time of
execution of this Agreement, and at any other time Associated may request, all
tangible copies of, and destroy all digital copies of (certifying to Associated
in writing such destruction or delivery), all documents, memoranda, notes,
plans, records, reports, and other documentation, models, components, devices,
or computer software (and all copies of all of the foregoing), relating to State
Financial and any other Confidential Information that the Shareholder may then
possess or have under his control.

3

--------------------------------------------------------------------------------


        (b)        To the extent that he has not already done so, the
Shareholder hereby assigns to Associated all of the Shareholder’s right, title
and interest in and to any and all Inventions and trade secrets, whether or not
patentable or registrable under copyright or similar laws, (i) which the
Shareholder may solely or jointly have conceived, developed or reduced to
practice, or caused to be conceived, developed or reduced to practice, during
the Shareholder’s employment with State Financial or (ii) which the Shareholder
may solely or jointly have conceived, developed or reduced to practice, or
caused to be conceived, developed or reduced to practice on behalf of or at the
request of State Financial while the Shareholder owned any interest in State
Financial but was not an employee of State Financial. The Shareholder agrees to
take such additional actions and execute such additional documents as may be
necessary or appropriate to effectuate the foregoing assignments. The
Shareholder further acknowledges that all original works of authorship which
were made by the Shareholder (solely or jointly with others) within the scope of
and during the period of the Shareholder’s employment with State Financial or
which were made by the Shareholder (solely or jointly with others) on behalf of
or at the request of State Financial while the Shareholder owned any interest in
State Financial but was not an employee of State Financial and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act.

    4.        Noncompetition. During the Noncompete Period, the Shareholder will
not, directly or indirectly, either individually or as an employee, officer,
director, advisory board member, principal, agent, partner, owner, trustee,
beneficiary, co-venturer, distributor, consultant or in any other capacity,
(i) participate in, become associated with, provide assistance to, engage in, or
have a financial or other interest in any business, activity, enterprise or
entity, which competes within the Territory with the Business or any other
business of State Financial that relates or is complementary or supplemental to
the Business or (ii) advertise, promote or otherwise endorse any third party
products and/or services which compete within the Territory with the Business or
any other business of State Financial that relates or its complimentary or
supplemental to the Business; provided, that the ownership of less than a 1%
interest in an entity whose securities are traded in a recognized stock exchange
or traded in the over-the-counter market, even though that entity competes with
the Business, shall not be deemed in itself to be a breach of this section 4.

4

--------------------------------------------------------------------------------


    5.        Customers. During the Noncompete Period, the Shareholder will not,
directly or indirectly, either individually or as an employee, officer,
director, advisory board member, principal, agent, partner, owner, trustee,
beneficiary, co-venturer, distributor, consultant or in any other capacity,
canvass, contact, solicit or do business with any Customer for the purpose of
providing products or services similar to or competitive with those provided by
State Financial; provided, that the ownership of less than a 1% interest in an
entity whose securities are traded in a recognized stock exchange or traded in
the over-the-counter market, even though that entity is a competitor of State
Financial, shall not be deemed in itself to be a breach of this section 5.

    6.        Relations with Suppliers and Vendors. During the Noncompete
Period, the Shareholder will not, directly or indirectly, cause, request, or
advise any supplier or vendor of State Financial to curtail or cancel its
business with State Financial.

    7.        Relations with Employees. During the Noncompete Period, the
Shareholder will not, directly or indirectly, induce or attempt to induce any
employee, officer, director, sales or other representative, consultant,
independent contractor or other agent of State Financial who had a relationship
with State Financial prior to the Effective Time of the Merger to terminate his,
her or its relationship with State Financial or breach his, her or its
agreements with State Financial.

    8.        Remedies. If the Shareholder breaches the covenants set forth in
Sections 3, 4, 5, 6 or 7 of this Agreement, Associated will be entitled to the
following remedies:

        (a)        Money damages from the Shareholder.

        (b)        In addition to its right to money damages and any other
rights it may have, to obtain injunctive or other equitable relief to restrain
any breach or threatened breach or otherwise to specifically enforce the
provisions of Sections 3, 4, 5, 6 and 7 of this Agreement, it being agreed that
money damages alone would be inadequate to compensate Associated and would be an
inadequate remedy for such breach.

        (c)        The rights and remedies of Associated are cumulative and not
alternative.

    9.        Trade Secrets. The parties agree that nothing in this Agreement
shall be construed to limit or negate any common or statutory law regarding
torts or trade secrets where it provides Associated with broader protection than
that provided herein. The Shareholder shall take all steps that are reasonably
necessary to prevent unauthorized misappropriation or disclosure of State
Financial’s trade secrets and shall not use or disclose any of State Financial’s
trade secrets as long as they remain trade secrets.

5

--------------------------------------------------------------------------------


    10.        Successors and Assigns. This Agreement will be binding upon the
parties and will inure to the benefit of the parties and their respective
affiliates, successors and assigns.

    11.        Waiver. Neither the failure nor any delay by any party in
exercising any right, power or privilege under this Agreement will operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable law: (a) no claim or
right arising out of this Agreement can be discharged by one party, in whole or
in part, by a waiver or renunciation of the claim or right unless in writing
signed by the other party; (b) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of such party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement.

    12.        Governing Law. This Agreement shall be governed by and construed
and interpreted in accordance with the laws of the State of Wisconsin, without
reference to principles of conflict of laws.

    13.        Severability. Whenever possible each provision and term of this
Agreement will be interpreted in a manner to be effective and valid but if any
provision or term of this Agreement is held to be prohibited by law or otherwise
invalid, then such provision or term will be ineffective only to the extent of
such prohibition or invalidity, without invalidating or affecting in any manner
whatsoever the remainder of such provision or term or the remaining provisions
or terms of this Agreement. If any of the covenants set forth in section 3, 4,
5, 6 or 7 of this Agreement are held to be unreasonable, arbitrary, or against
public policy, such covenants may be modified by a court of competent
jurisdiction, with respect to scope, time, and geographic area, and in such
lesser scope, time and geographic area, will be effective, binding and
enforceable against the Shareholder.

    14.        Counterparts. This Agreement may be executed by facsimile and in
one or more counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.

    15.        Section Headings; Construction. The headings of sections in this
Agreement are provided for convenience only and shall not affect this
Agreement’s construction or interpretation. All references to “section” or
“sections” refer to the corresponding section or sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms. This Agreement was jointly drafted by the parties hereto and no rule of
strict construction shall be applied versus either party.

6

--------------------------------------------------------------------------------


    16.        Notices. All notices and other communications among the parties
shall be in writing and shall be deemed to have been duly given (a) when
delivered in person; (b) one day after delivery to a reputable overnight courier
service; (c) five days after posting in the United States mail having been sent
registered or certified mail return receipt requested; or (d) when delivered by
facsimile, and promptly confirmed by delivery in person or post as aforesaid in
each case, with postage prepaid, addressed as follows:

if to Associated:

  Associated Banc-Corp
1200 Hansen Road
Green Bay, WI 54304
Attention: Brian R. Bodager, Chief Administrative Officer, General
Counsel and Corporate Secretary
Facsimile: 920-491-7010


with a copy to:

  Reinhart Boerner Van Deuren s.c.
1000 North Water Street, Suite 2100
Milwaukee, WI 53202
Attention: James M. Bedore, Esq.
Facsimile: 414-298-8097


if to the Shareholder:

  Daniel L. Westrope
__________________
__________________
Facsimile: (___) ____-_________


7

--------------------------------------------------------------------------------


with a copy to:

  Jay O. Rothman
Foley & Lardner LLP
777 East Wisconsin Avenue
Milwaukee, WI 53202
Facsimile: (414) 297-4900


or to such other address or addresses as the parties may from time to time
designate in writing.

    18.        Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersede all prior written and oral agreements and understandings between the
parties with respect to the subject matter of this Agreement. This Agreement may
not be amended except by a written agreement executed by the party to be charged
with the amendment.

[Remainder of page intentionally left blank. Signature page to follow.]









8

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date first above written.

ASSOCIATED
  ASSOCIATED BANC-CORP

  BY  _____________________________         (signature)
        _____________________________         (print name)
          _____________________________         (title)

  THE SHAREHOLDER
  _____________________________________ DANIEL L. WESTROPE









9

--------------------------------------------------------------------------------


EXHIBIT C
to the Executive Service and Settlement Agreement

SEPARATION AGREEMENT AND GENERAL RELEASE

        THIS SEPARATION AGREEMENT AND GENERAL RELEASE is entered into as of
________, 2005 among ASSOCIATED BANC-CORP, a Wisconsin corporation
(“Associated”), STATE FINANCIAL SERVICES CORPORATION, a Wisconsin corporation
(the “Company”), STATE FINANCIAL BANK, NATIONAL ASSOCIATION (the “Bank”), and
DANIEL L. WESTROPE (the “Executive”).

RECITALS

        The parties acknowledge the following:

    A.        The Company and the Executive are parties to a Key Executive
Employment and Severance Agreement dated as of __________ attached hereto as
Schedule 1 (the “Employment Agreement”).

    B.        The Company and Associated have entered into an Agreement and Plan
of Merger, dated as of March 21, 2005 (the “Merger Agreement”), which
contemplates the merger (the “Merger”) of the Company with and into Associated.

    C.        Associated desires that the Company, the Bank and the Executive
effect a final resolution and settlement of all matters and issues relating
directly or indirectly to the Employment Agreement and the Executive’s
employment with the Company and the Bank and his separation from that employment
prior to the effective time of the Merger.

AGREEMENTS

        In consideration of the Recitals and mutual agreements which follow, the
parties agree as follows:

    1.              Effective Time. This Agreement shall become effective only
upon consummation of the Merger and upon such consummation shall have the same
effective time (“Effective Time”) as the Merger.

    2.              Termination of Employment Agreement. As of the Effective
Time, the Employment Agreement and all of the respective rights and obligations
of the Company, the Bank, and the Executive thereunder shall cease and
terminate. The Executive acknowledges and agrees that he is not entitled to any
further compensation or payment pursuant to the terms of the Employment
Agreement.

--------------------------------------------------------------------------------


    3.              Acknowledgment of Full Compensation. The Executive
acknowledges and agrees that he received from the Company and the Bank all
wages, fringe benefits (including without limitation by enumeration vacation
pay, insurance benefits, retirement and pension benefits, stock options,
severance pay, bonus payments, and expense reimbursement) and all other
compensation owed by the Company and the Bank to the Executive through and
including the date of this Agreement. The Executive further confirms that he is
not entitled to any further compensation arising out of his employment.

    4.              Consideration. Conditioned upon the Executive’s execution of
this Agreement and his return of this Agreement to the Company expiration of the
seven-day revocation period without revocation, and the Executive’s properly
executing and returning the attached acknowledgment form to the Company (in the
form attached hereto as Schedule 2) indicating his decision not to revoke this
Agreement, the Executive shall receive a lump sum cash payment of $443,610, less
ordinary tax withholding and all required deductions. Such cash payment shall be
made within 10 days of the date hereof. Such cash payment shall not be deemed
“compensation” for purposes of any of either the Company or the Bank’s qualified
retirement plans or other benefit programs, and payment of this severance pay
does not entitle the Executive to any retirement plan contributions by the
Company and the Bank for the Executive’s benefit or account.

    5.              Non-Admission of Liability. Neither this Agreement nor any
action taken by the Company or the Bank pursuant to it shall in any way be
construed as an admission by the Company or the Bank of any liability,
wrongdoing, or violation of law, regulation, contract or policy regarding any of
the Company or the Bank’s decisions and actions regarding the employment or
separation from employment of the Executive or termination of the Employment
Agreement.

    6.              Release. Except as specifically provided in this Section or
Section 16 of this Agreement, for valuable consideration from the Company and
the Bank as stated above, the Executive, for himself and his heirs, personal
representatives, successors and assigns, hereby releases all claims of whatever
nature that he may have against the Company or the Bank, their respective
affiliates, subsidiaries, predecessors, successors and assigns and their
respective present, former or later insurers, agents, representatives, officers,
administrators, directors, principals and employees (collectively “Releasees”),
which arise out of or are in any manner based upon or related to the employment
relationship between the Executive, the Company or the Bank, and his separation
from the Company and the Bank, and from all other claims or liabilities of any
nature whatsoever which have arisen from any occurrence, transaction, omission
or communication which transpired or occurred at any time before or on the date
of this Agreement; provided, however, that this Agreement will not prevent any
party from asserting a claim against the other party in the event the other
party breaches this Agreement. In addition, this waiver and release is not
intended to affect Executive’s rights to indemnification pursuant to the
Company’s Articles of Incorporation and By-Laws as in effect on March 21, 2005,
or under applicable law.

2

--------------------------------------------------------------------------------


        Except as specifically provided in this Section or Section 16 of this
Agreement, without limitation, the Executive specifically releases, waives and
forever discharges the above-listed entities and persons from and against all
liabilities, claims, actions, demands, damages and costs of every nature,
whether known or unknown, asserted or unasserted, which arise under the
Wisconsin Fair Employment Act; Wisconsin wage and hour laws; Title VII of the
Civil Rights Act of 1964, as amended; the Age Discrimination in Employment Act
(29 U.S.C. § 621, et seq.); the Americans With Disabilities Act; the Fair Labor
Standards Act; the Equal Pay Act; state or federal parental, family and medical
leave acts; or arising under any other local, state or federal statute,
ordinance, regulation or order, or which involve a claim or action for wrongful
discharge, breach of contract (express or implied) and/or any other tort or
common law cause of action. This waiver and release does not affect those rights
or claims that arise after the execution of this Agreement.

    7.        No Pending Matters. The Executive warrants and represents that he
has not filed any pending complaint, charge, claim or grievance concerning his
compensation, separation from employment or terms and conditions of employment
against the Company or the Bank with any local, state or federal agency, court
or commission, and that if any agency, commission or court assumes jurisdiction
of any such complaint or charge on behalf of the Executive relating to the
claims released in Section 6, he will request that agency, commission, or court
to dismiss such proceeding.

    8.        Binding Agreement. This Agreement shall be binding upon the
Executive and upon his heirs, administrators, representatives, executors,
successors and assigns and shall inure to the benefit of the Releasees and to
their respective heirs, administrators, representatives, executors, successors
and assigns.

    9.        Severability. It is understood and agreed that the provisions of
this Agreement shall be deemed severable, and the invalidity or unenforceability
of any one or more of the provisions herein shall not affect the validity and
enforceability of the other provisions herein.

3

--------------------------------------------------------------------------------


    10.        Complete and Exclusive Agreement. The parties understand and
agree that this Agreement is final and binding and constitutes the complete and
exclusive statement of the terms and conditions of separation, that no
representations or commitments were made by the parties to induce this Agreement
other than as expressly set forth herein. This Agreement may not be modified or
supplemented except by a subsequent written agreement signed by the party
against whom enforcement is sought.

    11.        Consideration Period. The Executive represents that he has had
the opportunity and time to consult with legal counsel concerning the provisions
of this Agreement and that he has been given up to 21 days to consider this
Agreement.

    12.        Further Assurances. The parties hereto shall take such additional
actions and execute and deliver such additional documents as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.

    13.        Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Wisconsin, without reference to
principles of conflicts of law.

    14.        Acknowledgment. The undersigned parties acknowledge and agree
that they have carefully read this Agreement, that a copy of this Agreement was
available to them prior to execution, that they understand its contents
including its release of claims, that they have been given the opportunity to
ask any questions concerning this Agreement and its contents, and that they have
signed this Agreement as their free and voluntary act.

    15.        Cooperation. The Executive shall make all reasonable efforts to
cooperate with the Company, the Bank and all of their respective successors and
assigns in preventing and defending against the application of any tax imposed
pursuant to Section 4999 of the Internal Revenue Code. Such efforts shall
include, but not be limited to, the following:

        (a)               In reporting and paying the Executive’s federal, state
and local income tax on the payments or value of any benefits provided under
this Agreement, the Executive shall be obligated to report to any applicable
taxing authority in accordance with the directions of Associated, which
directions shall be consistent with applicable law and this Agreement.

4

--------------------------------------------------------------------------------


        (b)               The Executive shall not agree or consent to any tax
assessment by any taxing authority that is inconsistent with a reporting
position directed under Section 15(a) above, without the written approval of
Associated.

        (c)               The Executive shall allow Associated, at its option
(and at Associated’s expense), to control and defend against any tax audit that
purports to subject any payment described in this Agreement to tax under
Section 4999 of the Internal Revenue Code.

    16.        Non-Applicability to Certain Benefits. Notwithstanding anything
in this Agreement to the contrary, this Agreement shall not apply to:

        (a)              Benefit Plans. Any claims for benefits: (i) pursuant to
any retirement benefit plan maintained by the Company or the Bank and that is
intended to be a tax-qualified plan under Section 401 of the Internal Revenue
Code (including the lump-sum payment features); (ii) pursuant to the terms of
any medical plan of the Bank with respect to claims; (iii) pursuant to the
supplemental executive retirement plan maintained by the Bank; (iv) for vacation
which has accrued as of the Effective Time; (v) any benefits due under the
Welfare Benefit Plans of the Company or Bank set forth on Schedule 2.10 of the
Merger Agreement; (vi) wages due and unpaid as of the Effective Time in
accordance with the Company’s standard payroll policies; or (vii) any
unreimbursed business expenses properly incurred prior to the Effective Time and
unpaid as of the Effective Time.

    (b)              Options. The Executive currently holds options with respect
to a total of 57,052 shares. Such options shall be cashed-out in accordance with
Section 1.10 of the Merger Agreement. The following schedule identifies the
grant date of each option, the exercise price, the number of shares, the current
expiration date to which the option is subject, and the type of option (ISO or
NQSO).

Date of Grant Option Price Number of
Shares Expiration Date Type of Option 11/30/99 $15.69 438 11/30/06 ISO 11/30/99
$15.69 312 11/30/09 ISO 02/28/02 $13.00 4,143 02/28/09 NQSO 02/28/02 $13.00
4,150 02/28/12 NQSO 01/31/03 $18.69 5,350 01/31/13 ISO 01/31/03 $18.69 9,809
01/31/13 NQSO 02/03/04 $27.00 3,703 02/03/14 ISO 02/03/04 $27.00 15,707 02/03/14
NQSO 01/31/05 $29.719 3,364 01/31/15 ISO 01/31/05 $29.719 10,076 01/31/15 NQSO


5

--------------------------------------------------------------------------------


        All options shall continue to be subject to the terms of the Company
Stock Option Plan under which they were respectively issued, as amended, except
as otherwise agreed to and provided in the Merger Agreement and the Option
Conversion Agreement contemplated by Section 1.10 of the Merger Agreement.

        (c)              Restricted Stock. Executive currently holds 600 shares
of restricted stock granted on November 30, 1999, (all of which shares shall
become fully vested upon consummation of the Merger). The following schedule
identifies the grant date of each share, the number of shares, and the vesting
status (or date) of each share.

Date of Grant Number of
Shares Vesting Status (or Future
Vesting Date)
11/30/1999 600 11/30/06

[Remainder of page intentionally left blank. Signature page to follow.]









6

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties herein executed this Separation
Agreement and General Release as of the date appearing next to their signatures.

ASSOCIATED BANC-CORP
Date:____________________ BY____________________________________________
        Its________________________________________

  STATE FINANCIAL SERVICES CORPORATION
Date:____________________ BY____________________________________________
        Its________________________________________

  STATE FINANCIAL BANK, NATIONAL ASSOCIATION
Date:____________________ BY____________________________________________
        Its________________________________________


CAUTION: THIS IS A RELEASE. THE COMPANY AND THE BANK HEREBY ADVISES THE
EXECUTIVE TO CONSULT WITH AN ATTORNEY AND READ IT BEFORE SIGNING. THIS AGREEMENT
MAY BE REVOKED IN WRITING BY THE EXECUTIVE WITHIN SEVEN DAYS OF HIS EXECUTION OF
THE DOCUMENT.

Dated: ___________________ ______________________________ DANIEL L. WESTROPE







7

--------------------------------------------------------------------------------


SCHEDULE 1


[EMPLOYMENT AGREEMENT BETWEEN THE COMPANY AND EXECUTIVE]

--------------------------------------------------------------------------------


SCHEDULE 2

SEVEN DAY RIGHT TO REVOCATION
ACKNOWLEDGMENT FORM

        I, DANIEL L. WESTROPE, hereby acknowledge that State Financial Services
Corporation and State Financial Bank, National Association each has tendered a
Separation Agreement and General Release offer which I voluntarily agreed to
accept on ______________, 2005, a date at least seven days prior to today’s
date.

        I certify that seven calendar days have elapsed since my voluntary
acceptance of the above-referenced offer (i.e., seven days have elapsed since
the above date), and that I have voluntarily chosen not to revoke my acceptance
of the above-referenced Separation Agreement and General Release.

        Signed this ____ day of _____________, 2005 at ___________, ___________.

______________________________ DANIEL L. WESTROPE